DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim interpretation
The claims are directed to ribonucleic acid compounds which can comprise or consist of an RNA sequence. While the “RNA sequence” of the claimed ribonucleic acid compound is defined as having 29 nucleotides or fewer, the use of the open language “comprising” indicates the “ribonucleic acid compound” and the “RNA sequence” are distinct entities and the “ribonucleic acid compound” as a whole is not limited to a specific length. The examiner notes that amending the claim to recite that the “ribonucleic acid compound” is 29 nucleotides or fewer would obviate the rejections that follow. A phone message was left for applicants’ representative on January 11, 2022 to propose an examiner’s amendment making this change, but no response to the proposal has been received.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-9, 11, 12, 14, 20, 21, 23, 24, 27-29 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,236,341. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are directed to ribonucleic acid compounds comprising an RNA sequence of SEQ ID NO: 3. This sequence is 43 nucleotides in length which comprises the entirety of SEQ ID NOs: 1 and 5. The patent claims are thus a ribonucleic acid comprising an RNA sequence (instant SEQ ID NOs: 1 and 5) which is 29 nucleotides or fewer. The patent claims are further directed to methods of using the ribonucleic acid compound to deliver compound moieties to cells comprising a transferrin receptor. This patent claim anticipates instant claims 23 and 24 and also indicates the ribonucleic acid compound of the patent is capable of binding TfR on a cell surface and being internalized into a cell. Patent claims 2-6 and 9-11 recite the same limitations as instant claims 11, 12, 14, 20 and 21. The patent claims are further directed to a method of treating cancer using the ribonucleic acid compound and are directed to a species that would anticipate instant claims 27-29. The patent claims are further directed to a method of detecting a cell comprising a transferrin receptor using the ribonucleic acid compound and thus anticipates instant claim 31.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, 11, 12, 14, 20, 21, 23, 24, 27-29 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossi et al. (WO 2016/061386, cited on IDS).
Rossi et al. teach aptamers targeted to the transferrin receptor. One of these aptamers, SEQ ID NO: 3 (see examples), is 43 nucleotides in length and comprises both instant SEQ ID NO: 1 and SEQ ID NO: 5. This sequence is a ribonucleic acid compound that comprises an RNA sequence that is no more than 29 nucleotides in length (instant SEQ ID NO: 1 is 22 nucleotides and instant SEQ ID NO: 5 is 16 nucleotides). Rossi et al. disclose at paragraphs 100-101 that a compound moiety (e.g., therapeutic moiety or imaging moiety) may be covalently or non-covalently attached to the ribonucleic acid compound and used to deliver the compounds into a cell. Upon binding of the ribonucleic acid compound (RNA sequence) to TfR on a cell, the compound moiety is internalized by the cell while being covalently attached to the ribonucleic acid compound. 

Rossi et al. disclose at paragraph 107 a method of treating cancer which includes administering to a subject in need thereof an effective amount of the ribonucleic acid compound, wherein the ribonucleic acid compound further includes an anticancer therapeutic moiety.
At paragraph 109 Rossi et al. disclose a method of detecting a cell which includes (i) contacting a cell with an imaging agent and the ribonucleic acid compound, (ii) allowing the ribonucleic acid compound to bind to a transferrin receptor on the cell and the imaging agent is allowed to pass into the cell, (iii) detecting the imaging agent, thereby detecting the cell.

Allowable Subject Matter
Claims 10 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635




/Tracy Vivlemore/Primary Examiner, Art Unit 1635